DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is responsive to the amendment filed on 22 July 2022. As directed by the amendment: Claim 14 has been amended, Claims 1-13, 15, and 19-20 have been cancelled, and Claims 21-24 have been added.  Thus, Claims 14, 16-18, and 21-24 are presently pending in this application.
The amendments to the Specification have been reviewed and accepted by the Examiner. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 14, 16, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Aboul-Hosn et al. (US Publication No. 2006/0161095, previously cited) in view of Evans (US Publication No. 2013/0303831).
Regarding Claims 14 and 21, Aboul-Hosn et al. discloses a circulatory support device (Abstract, Paragraph 0009), comprising: an inlet tube (14, Figs. 1-3) having a first end configured to receive incoming blood (Paragraph 0059, 0062, 0066), the inlet tube (14, Figs. 1-3) comprising a lumen extending through the inlet tube; and a blood pump (12, Figs. 2-3), comprising: a pump housing (36, 34, Figs. 2-3, 7; Paragraph 0062, 0066) comprising a first end and a second end, wherein a second end of the inlet tube (14, Figs. 1-3) is coupled to an outside of the first end of the pump housing (12, 36, Figs. 1-3; Paragraph 0062, 0066); a plurality of outflow ports (38, Figs. 1-3, 7; Paragraph 0062); and a plurality of housing outflow struts (struts/housing structure between outflow ports 38, Figs. 1-3, 7), wherein each of the plurality of housing outflow struts (struts/housing structure between outflow ports 38, Figs. 1-3, 7) is disposed between the outflow ports of a pair of adjacent outflow ports (multiple adjacent outflow ports 38, Figs. 1-3,7; Paragraph 0062, 0065),  an impeller (44, 48, Fig. 3; Paragraph 0064) disposed in the pump housing (36, 34, Figs. 2-3, 7; Paragraph 0062, 0066) and being rotatable to cause blood to flow through the circulatory support device (Paragraph 0064-0065) configured to support a spiral flow of blood out of the plurality of outflow ports (spiral/radial blood flow, see flow arrows of Figs. 1, 3, 14, 18; Paragraph 0062, 0065, 0068); wherein each of the plurality of housing outflow struts (struts/housing structure between outflow ports 38, Figs. 1-3, 7) has an associated curved inner surface (curved inner surface of struts/housing structure between outflow ports 38, Figs. 1-3, 7, 14) configured to support a spiral flow of blood out of the plurality of outflow ports (spiral/radial blood flow, see flow arrows of Figs. 1, 3, 14, 18; Paragraph 0062, 0065, 0068).  
However, Aboul-Hosn et al. does not explicitly disclose a strut insert comprising a strut insert body disposed within the pump housing, and a plurality of insert struts, wherein each of the plurality of insert struts is disposed adjacent one of the housing outflow struts and is aligned and in contact with one of the housing outflow struts, wherein at least some of the plurality of insert struts includes a curved inner surface configured to support a spiral flow of blood out of the plurality of outflow ports. Evans teaches a circulatory support device (Abstract) comprising a rotatable impeller (500, Fig. 9A; Paragraph 0123), and a plurality of outflow ports (outflow ports, 911, 909, Fig. 9A; Paragraph 0140); and a plurality of housing outflow struts (struts/housing structure between outflow ports 911, Fig. 9A; Paragraph 0140, see annotated Fig. 9A below) and further comprising a strut insert (600, Figs. 6, 7A-7C; 900, Fig. 9A) comprising a strut insert body (602, Figs. 6, 7A-7C) disposed within the pump housing (Paragraph 0110-0114), and a plurality of insert struts (ribs 604, support members 606, Figs. 6, 7A-7C; see insert struts of annotated Fig. 9A below; Paragraph 0112, 0114, 0117, 0118, 0139-0140), wherein each of the plurality of insert struts is disposed adjacent one of the housing outflow struts (see insert struts of annotated Fig. 9A below – insert struts are aligned and in contact with struts/housing structure between outflow ports 911/909, Fig. 9A; Paragraph 0112, 0114, 0117, 0118, 0139-0140) and is aligned and in contact with one of the housing outflow struts (see insert struts of annotated Fig. 9A below – insert struts are aligned and in contact with struts/housing structure between outflow ports 911/909, Fig. 9A; Paragraph 0112, 0114, 0117, 0118, 0139-0140),  wherein at least some of the plurality of insert struts (ribs 604, support members 606, Figs. 6, 7A-7C; see insert struts of annotated Fig. 9A below; Paragraph 0112, 0114, 0117, 0118, 0139-0140) includes a curved inner surface configured to support a spiral flow of blood out of the plurality of outflow ports (spiral/helical shaped insert struts, Paragraph 0112, 0118, 0140, see spiral structures of 600, Fig. 6; 900, Fig. 9A).

    PNG
    media_image1.png
    278
    513
    media_image1.png
    Greyscale


Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a strut insert, comprising a strut insert body disposed within the pump housing, and a plurality of insert struts, wherein each of the plurality of insert struts is disposed adjacent one of the housing outflow struts and is aligned and in contact with one of the housing outflow struts, wherein at least some of the plurality of insert struts includes a curved inner surface configured to support a spiral flow of blood out of the plurality of outflow ports, as taught by Evans, in the circulatory support device disclosed by Aboul-Hosn et al., in order to provide additional reinforcement/structure to the pump housing such as to provide blood flow direction support, and to allow for the pump structures to be collapsible/flexible, as also taught by Evans (Paragraph 0110, 0112, 0114, 0121, 0136, 0174).   

Regarding Claims 16 and 22, Aboul-Hosn et al. discloses a circulatory support device (Abstract, Paragraph 0009) further comprising a spiral feature (spiral structures 44, 48, Figs. 3, 14; Paragraph 0062, 0064-0065, 0067-0068) disposed within the lumen and configured to support a spiral flow of the incoming blood (spiral/radial blood flow, see flow arrows of Figs. 1, 3, 14; Paragraph 0064-0065, 0067-0068). 

Claims 17, 18, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Aboul-Hosn et al. in view of Evans, further in view of Seiss (US Publication No. 2008/0103591, previously cited).
Regarding Claims 17, 18, 23, and 24, Aboul-Hosn et al. discloses a circulatory support device (Abstract, Paragraph 0009) further comprising a spiral feature (spiral structures 44, 48, Figs. 3, 14; Paragraph 0062, 0064-0065, 0067-0068) disposed within the lumen and configured to support a spiral flow of the incoming blood (spiral/radial blood flow, see flow arrows of Figs. 1, 3, 14; Paragraph 0064-0065, 0067-0068).  Evans further teaches that the insert struts have a spiral/helical shape throughout the cannula structure (spiral/helical shaped insert struts, Paragraph 0112, 0118, 0140, see spiral structures of 600, Fig. 6; 900, Fig. 9A). However, neither Aboul-Hosn et al. nor Evans explicitly discloses wherein the spiral feature is disposed within the flow of incoming blood in the inlet tube, and wherein the spiral feature is disposed on the outside of the flow of incoming blood in the inlet tube.
Seiss teaches a circulatory support device (Abstract, Paragraph 0006) comprising a blood pump (10, Figs. 1-4, 6, 8, 9, Paragraph 0029) including spiral feature (helical impeller/body components for spiral flow 48, 30, 20, 22, 31, 34, Figs. 1-4, 6, 8, 9) disposed within a lumen and configured to support a spiral flow of the incoming blood (spiral/radial blood flow, Paragraph 0006, 0009, 0030-0034, 0038), wherein the spiral feature (helical impeller/body components for spiral flow 48, 30, 20, 22, 31, 34, Figs. 1-4, 6, 8, 9) is disposed within the flow of incoming blood in the inlet tube (blood flow arrows of Figs. 1, 6, 8, 10), and wherein the spiral feature (helical impeller/body components 48, 30, 20, 22, 31, 34, Figs. 1-4, 6, 8, 9) is disposed on the outside of the flow of incoming blood in the inlet tube (blood flow arrows of Figs. 1, 6, 8, 10; Paragraph 0006, 0009, 0030-0034, 0038). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the spiral feature to be disposed within the flow of incoming blood in the inlet tube, and/or to configure the spiral feature to be disposed on the outside of the flow of incoming blood in the inlet tube, as taught by Seiss, in the circulatory support device disclosed by Aboul-Hosn et al. and Evans in combination, in order to direct the blood flow both axially and radially through the circulatory support device, as taught as an objective of both Aboul-Hosn et al. (Paragraph 0062, 0065, 0068), Evans (Paragraph 0112, 0118, 0140), and Seiss (Paragraph 0006, 0009, 0031-0034, 0038), which would reduce the shear stress of the blood flow thereby preventing damage to blood cells, and further since this would only require a relocation of the spiral structure disclosed by Aboul-Hosn et al. (spiral structures 44, 48, Figs. 3, 14), and it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Response to Arguments
The previous Objection to the Specification has been withdrawn due to the amendments to Paragraph [0041] as filed in the Amendment filed 22 July 2022. 
The Applicant's arguments filed in the Amendment filed 22 July 2022 have been fully considered. The Applicant particularly argues (Pages 6-7 of Amendment) that neither of the previously cited Siess nor Aboul-Hosn et al. references explicitly disclose the newly added limitations to Claim 14 as amended, particularly both “an impeller disposed in the pump housing and being rotatable to cause blood to flow through the circulatory support device” and “a strut insert comprising a strut insert body disposed within the pump housing, and a plurality of insert struts, wherein each of the plurality of insert struts is disposed adjacent one of the housing outflow struts, wherein at least some of the plurality of insert struts includes a curved inner surface configured to support a spiral flow of blood out of the plurality of outflow ports”. However, these arguments are moot due to the new grounds of rejection made above, with the addition of the newly cited Evans reference, which teaches these limitations in combination with the previously cited Aboul-Hosn et al. reference. 
As described above, Aboul-Hosn et al. discloses a circulatory support device (Abstract, Paragraph 0009), comprising: an inlet tube (14, Figs. 1-3) having a first end configured to receive incoming blood (Paragraph 0059, 0062, 0066), the inlet tube (14, Figs. 1-3) comprising a lumen extending through the inlet tube; and a blood pump (12, Figs. 2-3), comprising: a pump housing (36, 34, Figs. 2-3, 7; Paragraph 0062, 0066) comprising a first end and a second end, wherein a second end of the inlet tube (14, Figs. 1-3) is coupled to an outside of the first end of the pump housing (12, 36, Figs. 1-3; Paragraph 0062, 0066); a plurality of outflow ports (38, Figs. 1-3, 7; Paragraph 0062); and a plurality of housing outflow struts (struts/housing structure between outflow ports 38, Figs. 1-3, 7), wherein each of the plurality of housing outflow struts (struts/housing structure between outflow ports 38, Figs. 1-3, 7) is disposed between the outflow ports of a pair of adjacent outflow ports (multiple adjacent outflow ports 38, Figs. 1-3,7; Paragraph 0062, 0065),  an impeller (44, 48, Fig. 3; Paragraph 0064) disposed in the pump housing (36, 34, Figs. 2-3, 7; Paragraph 0062, 0066) and being rotatable to cause blood to flow through the circulatory support device (Paragraph 0064-0065) configured to support a spiral flow of blood out of the plurality of outflow ports (spiral/radial blood flow, see flow arrows of Figs. 1, 3, 14, 18; Paragraph 0062, 0065, 0068); wherein each of the plurality of housing outflow struts (struts/housing structure between outflow ports 38, Figs. 1-3, 7) has an associated curved inner surface (curved inner surface of struts/housing structure between outflow ports 38, Figs. 1-3, 7, 14) configured to support a spiral flow of blood out of the plurality of outflow ports (spiral/radial blood flow, see flow arrows of Figs. 1, 3, 14, 18; Paragraph 0062, 0065, 0068).  
However, the Examiner agrees with the Applicant’s arguments (Pages 6-7 of Amendment) that Aboul-Hosn et al. does not explicitly disclose a strut insert comprising a strut insert body disposed within the pump housing, and a plurality of insert struts, wherein each of the plurality of insert struts is disposed adjacent one of the housing outflow struts and is aligned and in contact with one of the housing outflow struts, wherein at least some of the plurality of insert struts includes a curved inner surface configured to support a spiral flow of blood out of the plurality of outflow ports. However, newly cited Evans teaches these limitations. Evans teaches a circulatory support device (Abstract) comprising a rotatable impeller (500, Fig. 9A; Paragraph 0123), and a plurality of outflow ports (outflow ports, 911, 909, Fig. 9A; Paragraph 0140); and a plurality of housing outflow struts (struts/housing structure between outflow ports 911/909, Fig. 9A; Paragraph 0140, see annotated Fig. 9A below) and further comprising a strut insert (600, Figs. 6, 7A-7C; 900, Fig. 9A) comprising a strut insert body (602, Figs. 6, 7A-7C) disposed within the pump housing (Paragraph 0110-0114), and a plurality of insert struts (ribs 604, support members 606, Figs. 6, 7A-7C; see insert struts of annotated Fig. 9A below; Paragraph 0112, 0114, 0117, 0118, 0139-0140), wherein each of the plurality of insert struts is disposed adjacent one of the housing outflow struts (see insert struts of annotated Fig. 9A below – insert struts are aligned and in contact with struts/housing structure between outflow ports 911/909, Fig. 9A; Paragraph 0112, 0114, 0117, 0118, 0139-0140) and is aligned and in contact with one of the housing outflow struts (see insert struts of annotated Fig. 9A below – insert struts are aligned and in contact with struts/housing structure between outflow ports 911/909, Fig. 9A; Paragraph 0112, 0114, 0117, 0118, 0139-0140),  wherein at least some of the plurality of insert struts (ribs 604, support members 606, Figs. 6, 7A-7C; see insert struts of annotated Fig. 9A below; Paragraph 0112, 0114, 0117, 0118, 0139-0140) includes a curved inner surface configured to support a spiral flow of blood out of the plurality of outflow ports (spiral/helical shaped insert struts, Paragraph 0112, 0118, 0140, see spiral structures of 600, Fig. 6; 900, Fig. 9A). As shown in Fig. 9A as annotated below, the insert struts are disposed between the outflow ports, and are therefore aligned and in contact with the housing outflow struts (i.e., struts/housing structure between outflow ports). 

    PNG
    media_image1.png
    278
    513
    media_image1.png
    Greyscale


Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a strut insert, comprising a strut insert body disposed within the pump housing, and a plurality of insert struts, wherein each of the plurality of insert struts is disposed adjacent one of the housing outflow struts and is aligned and in contact with one of the housing outflow struts, wherein at least some of the plurality of insert struts includes a curved inner surface configured to support a spiral flow of blood out of the plurality of outflow ports, as taught by Evans, in the circulatory support device disclosed by Aboul-Hosn et al., in order to provide additional reinforcement/structure to the pump housing such as to provide blood flow direction support, and to allow for the pump structures to be collapsible/flexible, as also taught by Evans (Paragraph 0110, 0112, 0114, 0121, 0136, 0174).  Therefore, Claim 14 remains rejected as described in detail above. 
New claims 21-24 which recite similar limitations to Claims 14 and 16-18 as amended have also been rejected as described above. No additional specific arguments were made particularly with respect to the previously cited Aboul-Hosn et al. reference, nor specifically with respect to the previous 35 USC 102(a)(1) or 35 USC 103 rejections of dependent Claims 16-18, nor with respect to new Claims 21-24. Therefore, Claims 14, 16-18, and 21-24 are rejected as described in detail above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852. The examiner can normally be reached 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAMELA M. BAYS/Examiner, Art Unit 3792